UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7110



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD L. SMITH, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-97-341-A)


Submitted:   January 11, 2001             Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Jenkins, Jr., BYNUM & JENKINS, Alexandria, Virginia, for
Appellant.   Daniel Locke Bell, II, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Howard L. Smith, Jr., seeks to appeal the district court’s

order denying his motion for a new trial under Fed. R. Crim. P. 33.

We dismiss the appeal for lack of jurisdiction because Smith’s

notice of appeal was not timely filed.

        Criminal defendants are accorded ten days after entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(b)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(b)(4).   This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court entered its order on the docket on March

23, 2000.     Counsel filed Smith’s notice of appeal on April 12,

2000.    Because Smith failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           DISMISSED




                                   2